Citation Nr: 1821105	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-39 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a psychiatric disability..


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This case comes to the Board of Veterans' Appeals (Board) from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri which denied service connection for a psychiatric disorder claimed as post-traumatic stress disorder.  

In September 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

For the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder claimed as post-traumatic stress disorder, the Board is required to consider the question of whether new and material evidence has been received to reopen the claim to establish the Board's jurisdiction to address the underlying claim and to adjudicate the claim on a de novo basis.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  A May 2008 rating decision denied service connection for post-traumatic stress disorder.  Although notified of this denial, the Veteran did not initial an appeal.  

2.  The evidence received since the May 2008 rating decision is new and is also material as it raises a reasonable possibility of substantiating the underlying claim for service connection for a psychiatric disability.
3.  Resolving all reasonable doubt in favor of the Veteran, a psychiatric disability is shown to have developed during active service.


CONCLUSIONS OF LAW

1.  The new evidence received after the May 2008 rating decisions is material and the claim for service connection for a psychiatric disability is reopened.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for service connection for a psychiatric disability are met.  38 U.S.C. § 1110, 1131, 5107 (2014); 38 C.F.R. § 3.102, 3.159, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

VA will reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  New evidence is evidence not previously submitted to agency decision makers.  Material evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is new.  That analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The Board must review all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened. Evans v. Brown, 9 Vet. App. 273 (1996).  For purposes of determining whether new evidence is material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  New and material evidence is not required as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

A May 2008 rating decision denied service connection for a psychiatric disability.  The reason provided was that service medical records did not verify the Veteran's reported in-service trauma.  The evidence of record at the time showed a diagnosis of post-traumatic stress disorder.  Following that denial, the Veteran did not initiate an appeal, and the decision became final.  38 U.S.C. § 7105(b) (2012); 38 C.F.R. §§  3.104 , 20.302, 20.1103 (2017). 

The Veteran initiated a request to reopen a claim for service connection for a psychiatric disability in August 2010.

Evidence added to the claims file since the October 2008 rating decision includes a May 2014 VA examination that diagnosed unspecified trauma and stress-related disorder.  The examiner noted that the Veteran did not meet the DSM-5 criteria for a diagnosis of post-traumatic stress disorder, and as a result diagnosed unspecified trauma and stress-related disorder.  The examiner opined that this diagnosis was more likely than not directly related service.

Accordingly, the Board finds that medical record is both new and material and therefore, the claim for service connection for a psychiatric disability is reopened.  

Service Connection

The Veteran asserts that service connection for a psychiatric disability, claimed as post-traumatic stress disorder or unspecified trauma and stress related disorder is warranted, as the claimed condition is the result of several rocket attacks and explosions during combat in Vietnam.

The Veteran's service personnel records show that the Veteran's military occupational specialty was fabric, leather, and rubber repair man.  The records indicate that the Veteran served in Vietnam.  The personnel records indicate that he was assigned to a until stationed at Vung Tau from February 1969 to February 1970.  Evidence suggests that Vung Tau airfield was attacked by rocket in late February 1969.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated in service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for any disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (2017).  

To establish service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for PTSD requires (1) medical evidence of a diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptoms and the claimed in-service stressor.  38 C.F.R. §§ 3.304(f), 4.125(a) (2017); American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV), 1994.

When a claimed in-service stressor is related to the Veteran's fear of hostile military or terrorist activity, the following must be demonstrated to establish service connection for PTSD:  (1) the claimed stressor is consistent with the places, types and circumstances of the Veteran's service; (2) a VA psychiatrist or psychologist, or contract equivalent, confirms the claimed stressor is adequate to support a diagnosis of PTSD; and (3) the Veteran's symptoms are related to the claimed stressor.  38 C.F.R. § 3.304(f)(3) (2017).

The relevant regulations do not create a statutory presumption that a combat Veteran's alleged disease or injury is service-connected.  38 U.S.C. § 1154(b) (2012).   The Veteran must still meet the evidentiary burden with respect to service connection.  There is a three-step sequential analysis that must be undertaken when a combat Veteran seeks benefits under the method of proof provided by the statute.  As the first step, it must be determined whether the Veteran has submitted satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  

Satisfactory lay or other evidence under means credible evidence.  38 U.S.C. § 1154(b) (2012).  VA is not required to accept statements or testimony that is inherently incredible.  Samuels v. West, 11 Vet. App. 433 (1998).  Second, it must be determined whether the evidence is consistent with the circumstances, conditions, or hardships of the service.  If those two inquiries are met, VA shall accept the Veteran's evidence as sufficient proof of service-connection, even if no official record of incurrence exists.  If a Veteran satisfies both of those inquiries mandated by the statute, a presumption arises that the alleged injury or disease is service-connected.  Thus, as a third step in the analysis, it must be determined whether the government has met the burden of rebutting the presumption of service-connection by clear and convincing evidence to the contrary.  Collette v. Brown, 82 F. 3d 389 (1996).  VA shall resolve every reasonable doubt in favor of the Veteran.  38 U.S.C. § 5107 (2012).

At the September 2017 hearing, the Veteran testified that he flew with crews to take ammunition, fuel, and food to support bases.  During the flights, they were shot at frequently.  The Veteran remembered taking those flights many times.  The Veteran stated that while stationed at Vung Tau he experienced five or six rocket attacks.  He further testified that while he was not physically harmed, he was always afraid of other possible attacks.  The Veteran stated that he immediately began experiencing posttraumatic stress disorder symptoms following his return from Vietnam.  One incident he remembered involved being at the a base in Little Rock when sirens sounded and he hid between cars out of fear of attack.  The Veteran's service separation form verifies that he was in Vietnam during service.  His statements appear to be credible and consistent with the circumstances, conditions, or hardships of service during the Vietnam Era, particularly considering the specific circumstances of the Veteran's service.

At a May 2014 VA examination, The examiner opined that the Veteran did not meet the criteria for a post-traumatic stress disorder diagnosis.  However, the Veteran was previously diagnosed with post-traumatic stress disorder in a January 2008 medical note.  The examiner noted that the Veteran was experiencing nightmares, isolated himself, and had a startle reaction.  The examiner noted that the Veteran's family noticed changes in him upon return from Vietnam.  Based on the same reported symptoms from the January 2008 medical note, the May 2014 examiner diagnosed unspecified trauma and stress-related disorder.  The examiner further opined that disorder was related to service.  Due to the fact the Veteran has been diagnosed with a psychiatric disability due to experiences in service, the Board finds that the entitlement to service connection for unspecified trauma and stress-related disorder is warranted.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for a psychiatric disability have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).



ORDER

New and material evidence having been submitted, the claim for service connection for a psychiatric disability is reopened.

Entitlement to service connection for service connection for a psychiatric disability diagnosed as unspecified trauma and stress-related disorder is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


